DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 02/10/22.
Applicant’s election without traverse of Group I in the reply filed on 02/10/22 is acknowledged.
Claim 138 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/22.
The reply filed 02/10/22 affects the application 16/761,093 as follows:
1.      Claim 1, 2, 13, 21, 22, 31, 39, 48, 63, 71, 92, 93, 117, 119, 120, 134-137, the invention of Group I are prosecuted by the examiner. Claim 138 which is inadvertently indicated as claim 38 due to an obvious typographical error and is the only product claim as recited in the election restriction, is withdrawn. 
2.     The responsive is contained herein below.
Claims 1, 2, 13, 21, 22, 31, 39, 48, 63, 71, 92, 93, 117, 119, 120, 134-138 are pending in application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 13, 21, 22, 31, 39, 48, 63, 71, 92, 93, 117, 119, 120, 134-137 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,757,403 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,757,403 B2 are drawn to a method of treating a human subject having dysbiosis of the gastrointestinal microbiota comprising administering to the subject a pharmaceutical composition comprising a glycan therapeutic preparation in an amount effective to treat dysbiosis of the gastrointestinal microbiota, wherein: i) the glycan therapeutic preparation comprises branched glycans that comprise glucose, galactose, arabinose, mannose, fructose, xylose, fucose, or rhamnose glycan units, ii) the average degree of branching (DB) of the branched glycans in the glycan therapeutic preparation is between 0.01 and 0.5, iii) at least 50% of the glycans in the glycan therapeutic preparation have a degree of polymerization (DP) of at least 3 and less than 30 glycan units, iv) the ratio of alpha- to beta-glycosidic bonds present in the glycans of the glycan therapeutic preparation is between about 0.8:1 to about 5:1, v) at least two of the glycosidic bonds independently comprise a 1→2 glycosidic bond, a 1→3 glycosidic bond, a 1→4 glycosidic bond, or a 1→6 glycosidic bond, and vi) the glycan therapeutic preparation has a final solubility limit in water of at least about 60 Brix at 23.degree. C.  The claims of the instant application are drawn to a method of treating an adverse effect of a pathogen on a first facility participant in a facility comprising: administering to one or both the first facility-participant and a second facility participant an amount of a glycan preparation 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 13, 21, 22, 31, 39, 48, 63, 71, 92, 93, 117, 119, 120, 134-137 are rejected under 35 U.S.C. 103(a) as being unpatentable over Von Maltzahn et al. (WO 2016122889 Al; of record).
Claim 1 is drawn to a method of treating an adverse effect of a pathogen on a first facility participant in a facility comprising: administering to one or both the first facility-participant and a second facility participant an amount of a glycan preparation effective to reduce, prevent, or 
Von Maltzahn et al. disclose methods of using said gycan therapeutics, e.g. for the modulation of human gastrointestinal microbiota and to treat dysbioses (see abstract). Furthermore, Von Maltzahn et al. disclose that their methods can modulating the abundance of a bacterial taxa in a human subject's gastrointestinal microbiota, the method comprising administering to the human subject a pharmaceutical composition comprising a glycan therapeutic preparation in an amount effective to modulate the abundance of the bacterial taxa, wherein i) the glycan therapeutic preparation comprises a mixture of branched glycans, wherein the average degree of branching (DB, branching points per residue) of the glycans in the preparation is at least 0.01 (e.g., at least 0.05, or at least 0.1), ii) at least 50% of the glycans in the preparation have a degree of polymerization (DP) of at least 3 and less than 30 glycan units, and iii) the ratio of alpha- to beta-glycosidic bonds present in the glycans of the preparation is between about 1:1 to about 5:1 overall (see page 1, 2nd paragraph). Also, Von Maltzahn et al. disclose that in some embodiments, a glycan unit comprises at least one, at least two, at least three, or more of a monosaccharide selected from the group of glucose, galactose, arabinose, mannose, fructose, xylose, fucose, and rhamnose (see page 2, 2nd paragraph). Also, Von Maltzahn et al. disclose that in some embodiments, at least one, at least two, at least three, at least four, or more of the glycosidic bonds independently comprise a l->2 glycosidic bond, a l->3 glycosidic bond, a l->4 glycosidic bond, or a l->6 glycosidic bond. In some embodiments, one or st paragraph). Von Maltzahn et al. disclose that in some embodiments, at least a plurality of the glycans, e.g., at least 10, 20, 30 40, 50, 60, 70, 80, 90, 95, or 99 % (by weight or number), or substantially all, of the glycans in the preparation, do not comprise more than a preselected reference level, of a repeating unit of glycan units, e.g., a repeating unit of 2, 3, 4 or more glycan units. In an embodiment, the preselected reference level is 10, 20, 30, 40, 50, or 60% of the total glycan units in a glycan. By way of example, in an embodiment, a glycan made up of 20 saccharide monomers, less than 50% of those 20 monomers are repeating units of a 2 or 3 glycan repeat (see page 2, 3rd paragraph). Also, Von Maltzahn et al. disclose that in some embodiments, a pharmaceutical composition comprises between 0.1% and 100% glycan therapeutic preparation by w/w, w/v, v/v or molar % (see page 74, last paragraph). Furthermore, Von Maltzahn et al. disclose that In some embodiments, the glycan therapeutic preparations (e.g. oligosaccharides) are branched, e.g. have an average DB of at least 0.01, 0.05, or 0.1 and has a final solubility limit in water of at least about 70 Brix, 75 Brix, 80 Brix, or at least about 85 Brix at 23 °C or is at least about 1 g/ml, 2 g/ml or at least about 3 g/ml (see page 60, 3rd paragraph).
In addition, Von Maltzahn et al. disclose that in some embodiments the bacterial taxa (e.g., a first and a second bacterial taxa) comprises a commensal bacterial taxa and in some embodiments comprises a pathogenic bacterial taxa (see page 2, next to last paragraph). Furthermore, Maltzahn et al. disclose that in some embodiments, the human subject has an infectious disease, disorder or condition, and that in some embodiments, the infectious disease, disorder or condition is selected from the group of Clostridium difficile infection (CDI); Vancomycin-resistant enterococci (VRE) infection, infectious colitis, or C. difficile colitis (see page 6, last paragraph).  It should be noted that the enterococci pathogen or bacteria is an subjects colonized with vancomycin-resistant enterococci (VRE) may be asymptomatic (see page 132). In addition, Maltzahn et al. disclose that symptoms that may be associated with a dysbiosis of the gastrointestinal microbiota and/or with a gastrointestinal disease, disorder or condition include, but are not limited to gas, heartburn, stomach upset, bloating, flatulence, diarrhea, abdominal pain, cramping, nausea, and vomiting (see page 128, last paragraph).
The difference between Applicant’s claimed method and the method of Von Maltzahn et al. is that Von Maltzahn et al. do not disclose that the subject who is treated is a facility-participant.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat an adverse effect of a pathogen on subject or subjects such as a patient or patients (a second patient or more) in a hospital or health facility (i.e.; a facility participant) comprising: administering to said subject or subjects an amount of a glycan preparation to reduce, prevent, or reduce the risk of, the adverse effect of the pathogen on the subject, thereby reducing, preventing, or reducing the risk of an adverse effect of a pathogen such as digestive abnormalities, diarrhea, and overgrowth of an undesired pathogen or undesired bacterial taxa and diarrhea on the said subject or subjects as taught by Von Maltzahn et al., and wherein the glycan preparation comprises glycan polymers comprising glucose, galactose and mannose glycan units, or advglucose and galactose glycan units, or galactose and arabinose glycan units, as taught by Von Maltzahn et al.
One having ordinary skill in the art would have been motivated to treat an adverse effect of a pathogen on subject or subjects such as a patient or patients (a second patient or more) in a hospital or health facility (i.e.; a facility participant) comprising: administering to said subject or diarrhea, and overgrowth of an undesired pathogen or undesired bacterial taxa and diarrhea on the said subject or subjects as taught by Von Maltzahn et al., and wherein the glycan preparation comprises glycan polymers comprising glucose, galactose and mannose glycan units, or advglucose and galactose glycan units, or galactose and arabinose glycan units, as taught by Von Maltzahn et al.
It should be noted that it is obvious to further administer to the patient(s) or facility participant(s) an antibiotic such as Vancomycin used in the treatment of Vancomycin-resistant enterococci (VRE) infection, or the administration of the antibiotic vancomycin, metronidazole, or fidaxomicin in the treatment of a C. difficile infection, as taught by Von Maltzahn et al. Furthermore, it is obvious to administer Von Maltzahn et al.’s glycan composition to a patient or facility participant who has received a cancer treatment such as colon cancer or liver cancer, especially since Von Maltzahn et al. disclose that the subject being identified to be suitable for treatment with a glycan therapeutic has or is suspected of having colon cancer or liver cancer (see page 130, 3rd paragraph; see also page 133, 1st paragraph).
Also, it is obvious to treat or manage an infection such as diarrhea in a subject, comprising: administering Von Maltzahn et al.’s glycan preparation in an amount for a time sufficient to treat the infection, as taught by Von Maltzahn et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623